DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over QUIS et al. (U.S. Publication No. 2002/0002259, hereinafter QUIS) in view of RONYAK (U.S. Publication No. 6,461,421, hereinafter RONVAK).
Regarding claims 1-3, QUIS teaches a low-odor, polymerizable, cold-curing (meth)acrylate composition for floor coatings exhibiting low health hazards during application and consisting of (A) 50-100 wt% of meth(acrylate) (Abstract; [0038-0080] and component (E2) a filler and/or pigment [0119-0121] (Component A reads on a) of the present invention). The low-odor floor coatings can be obtained by application and curing of a polymerizable, cold-curing (meth)acrylate system at temperatures of -10 to +45oC [0131]. The coatings can be applied to solid substrates including asphalt, asphalt-concrete mixtures, cast bitumen, concrete, plaster floor, ceramic tiles, a metal such as aluminum, as well as wood [0132].
However, the combined disclosures does not teach wherein the at least one odor masker comprises ethyl butyrate.
In the same field of asphalt coating compositions, RONYAK teaches a composition comprising (A) an odor-emitting hydrocarbon hydrocarbonaceous material and (B) an odor suppressing amount of aldehyde or a ketone, and a carboxylic acid ester (also known as an odor suppressant)(Abstract; (Col. 1, lines 51-56)). Component (A) is asphalt material which is useful for paving applications including asphalt coating compositions  (Col. 2, lines 36 to Col. 3, lines 1-3 and Col. 3, lines 66 to Col. 4, lines 1-3). Component (B) comprises ethyl butyrate, component (B) reduces and eliminates the odor characteristic of odor-emitting hydrocarbonaceous materials such as hot or molten asphalt and middle distillate fuels. The odor reduction or elimination results from a reduction or elimination in the emissions of volatile 
Given QUIS teaches the low-odor floor coating suitable for asphalt [0132], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the odor suppressant (ethyl butyrate) of RONYAK with the floor coating of QUIS for the benefit of reducing/eliminating the emissions of volatile hydrocarbon that asphalt contains as taught by RONVAK.  

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over QUIS et al. (U.S. Publication No. 2002/0002259, hereinafter QUIS) as evidence by FUKADA et al. (JP 2002/20440, hereinafter FUKADA) in view of RONYAK (U.S. Publication No. 6,461,421, hereinafter RONYAK).
Regarding claims 4 and 11, the combined disclosures of QUIS and RONYAK substantially teaches the present invention, see paragraphs 6-9 above. However, the combined disclosures do not specifically teach a coating on a surface selected from the group consisting of a road pavement, a concrete floor, and a bridge deck (claim 4) and wherein the cold plastic is a road marking (claim 11). 
Given QUIS teaches the low-odor coatings can be applied to solid substrates especially asphalt, asphalt-concrete mixture, concrete, and etc. [0131-0133], FUKADA teaches coating compositions for civil engineering and construction material made from base materials such as asphalt, mortar, concrete (p.3, [0002]) wherein the coating composition produces road marking material and exterior/interior structures such as floors, roofs and roads (Top of p.11). The material includes crosslinkable (meth) acrylic type syrup and a resin composition containing paraffin and/or wax (Abstract). Therefore, as evidence by FUKADA asphalt and concrete includes roofs, roads, and floors. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over QUIS et al. (U.S. Publication No. 2002/0002259, hereinafter QUIS) as evidence by FUKADA et al. (JP 2002/20440, hereinafter .
Regarding claim 10, the combined disclosures of QUIS and RONYAK substantially teaches the present invention, see paragraphs 14-18 above. However, the combined disclosures do not specifically teach a coating on a surface selected from the group consisting of a road pavement, a concrete floor, and a bridge deck. 
Given QUIS teaches the low-odor coatings can be applied to solid substrates especially asphalt, asphalt-concrete mixture, concrete, and etc. [0131-0133], FUKADA teaches coating compositions for civil engineering and construction material made from base materials such as asphalt, mortar, concrete (p.3, [0002]) wherein the coating composition produces road marking material and exterior/interior structures such as floors, roofs and roads (Top of p.11). The material includes crosslinkable (meth) acrylic type syrup and a resin composition containing paraffin and/or wax (Abstract). Therefore, as evidence by FUKADA asphalt and concrete includes roofs, roads, and floors. 

Claim 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over QUIS et al. (U.S. Publication No. 2002/0002259, hereinafter QUIS) in view of RONYAK (U.S. Publication No. 6,461,421, hereinafter RONYAK) in further view of NEUGEBAUER et al. (U.S. Publication No. 2009/0253845, hereinafter NEUGEBAUER).
Regarding claims 1-3 and 5-8, QUIS teaches a low-odor, polymerizable, cold-curing (meth)acrylate composition for floor coatings exhibiting low health hazards during application and consisting of (A) 50-100 wt% of meth(acrylate) (Abstract; [0038-0080] and component (E2) a filler and/or pigment [0119-0121] (Component A reads on a) of the present invention). The low-odor floor coatings can be obtained by application and curing of a polymerizable, cold-curing (meth)acrylate system at temperatures of -10 to +45oC [0131]. The coatings can be applied to solid substrates including 
However, the combined disclosures does not teach wherein the at least one odor masker comprises ethyl butyrate.
In the same field of asphalt coating compositions, RONYAK ‘207 teaches a composition comprising (A) an odor-emitting hydrocarbon hydrocarbonaceous material and (B) an odor suppressing amount of aldehyde or a ketone, and a carboxylic acid ester (also known as an odor suppressant)(Abstract; (Col. 1, lines 51-56)). Component (A) is asphalt material which is useful for paving applications including asphalt coating compositions  (Col. 2, lines 59 to Col. 3, lines 1-3). Component (B) comprises ethyl butyrate (Col. 6, lines 4-7), component (B) reduces and eliminates the odor characteristic of odor-emitting hydrocarbonaceous materials such as hot or molten asphalt and middle distillate fuels. The odor reduction or elimination results from a reduction or elimination in the emissions of volatile hydrocarbon materials in the hydrocarbonaceous material (Col. 7, lines 14-30). Component (B) is in the amount of from about 1% to about 30% by weight (Col. 6, lines 15-26).
Given QUIS teaches the low-odor floor coating suitable for asphalt [0132], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the odor suppressant (ethyl butyrate) of RONYAK with the floor coating of QUIS for the benefit of reducing/eliminating the emissions of volatile hydrocarbon that asphalt contains as taught by RONYAK.  Furthermore, given RONYAK ‘207 teaches ethyl butyrate in the amount of from about 1% to about 30% by weight (Col.6, lines 15-26), it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine 
However, the combined disclosures of QUIS and RONYAK ‘207 do not teach c) at least one dispersing additive and d) at least one rheology additive. 
In the same field of endeavor of floor coatings [0011 and 0032], NEUGEBAUER teaches reactive resins based on methacrylate [0010]. The reactive resins comprise dispersing agents and rheology additives [0022 and 0031]. Example 1 contains Resin A (methacrylate), Disperbyk 163 (which reads on a dispersing agents), and Byk 410 (reads on rheology additives) [0035]. It is well-known in the art that dispersing agents and rheology additives improve the flow/viscosity of a coating composition.
Given QUIS teaches the floor coating composition comprises flow improvers, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the dispersing agents and rheology additives of NEUGEBAUER with the floor coating composition of QUIS for the benefit of improving the flow of the coating. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).

Claims 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over QUIS et al. (U.S. Publication No. 2002/0002259, hereinafter QUIS) as evidence by FUKADA et al. (JP 2002/20440, hereinafter FUKADA) in view of RONYAK (U.S. Publication No. 6,461,421, hereinafter RONYAK) in further view of NEUGEBAUER et al. (U.S. Publication No. 2009/0253845, hereinafter NEUGEBAUER).
Regarding claims 4, 10, and 11, the combined disclosures of QUIS and RONYAK substantially teaches the present invention, see paragraphs 17-23 above. However, the combined disclosures do not 
Given QUIS teaches the low-odor coatings can be applied to solid substrates especially asphalt, asphalt-concrete mixture, concrete, and etc. [0131-0133], FUKADA teaches coating compositions for civil engineering and construction material made from base materials such as asphalt, mortar, concrete (p.3, [0002]) wherein the coating composition produces road marking material and exterior/interior structures such as floors, roofs and roads (Top of p.11). The material includes crosslinkable (meth) acrylic type syrup and a resin composition containing paraffin and/or wax (Abstract). Therefore, as evidence by FUKADA asphalt and concrete includes roofs, roads, and floors. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765